                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL RAPHAEL,                                   Case No. 4:19-cv-02927-KAW
                                   8                    Plaintiff,                          REPORT AND RECOMMENDATION TO
                                                                                            DISMISS CASE; ORDER REASSIGNING
                                   9             v.                                         CASE TO A DISTRICT JUDGE
                                  10     JIE WANG,
                                                                                            Dkt. Nos. 1 & 2
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On May 24, 2019, Plaintiff Michael Raphael filed a lawsuit arising out of unlawful

                                  14   detainer proceedings. Plaintiff also filed an application to proceed in forma pauperis. (Dkt. No. 2.)

                                  15   Having considered the application, the Court GRANTS Plaintiff’s application to proceed in forma

                                  16   pauperis. As the Court lacks subject matter jurisdiction, and the parties have not consented to the

                                  17   undersigned, for the reasons set forth below, the Court reassigns this case to a district judge and

                                  18   recommends that the case be dismissed without prejudice.

                                  19                                         I.   BACKGROUND
                                  20          Plaintiff Michael Raphael filed a complaint against his former landlord Jie Wang for

                                  21   trespass, breach of contract, fraud, defamation, intentional infliction of emotional distress, and

                                  22   harassment. (Compl., Dkt. No. 1 at 1.) Plaintiff alleges mistreatment from his former landlord due

                                  23   to his participation in a lawsuit filed by his ex-girlfriend in 2012, as well as harassment and

                                  24   maltreatment due to an unlawful eviction case in which he prevailed in April 2015. (Compl. at 1-

                                  25   2.) Plaintiff contends that after his 2015 victory, Defendant successfully evicted him in June 2015

                                  26   for nonpayment of rent, which he appears to allege was in violation of his April 2015 judgment

                                  27   and was the result of material misrepresentations made to the court. (Compl. at 2.) As a result,

                                  28   Plaintiff has incurred millions of dollars in general and emotional distress damages. (Compl. at 3.)
                                   1                                      II.      LEGAL STANDARD

                                   2          The in forma pauperis statute provides that the Court shall dismiss the case if at any time

                                   3   the Court determines that the allegation of poverty is untrue, or that the action (1) is frivolous or

                                   4   malicious, (2) fails to state a claim on which relief may be granted; or (3) seeks monetary relief

                                   5   against a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).

                                   6          A complaint is frivolous under Section 1915 where there is no subject matter jurisdiction.

                                   7   See Castillo v. Marshall, 207 F.3d 15, 15 (9th Cir. 1997) (citation omitted); see also Pratt v. Sumner,

                                   8   807 F.2d 817, 819 (9th Cir. 19987) (recognizing the general proposition that a complaint should be

                                   9   dismissed as frivolous on Section 1915 review where subject matter jurisdiction is lacking). A

                                  10   “federal court is presumed to lack jurisdiction in a particular case unless the contrary affirmatively

                                  11   appears.” Stock W., Inc. v. Confederated Tribes, 873 F.2d 1221, 1225 (9th Cir. 1989) (citation

                                  12   omitted).
Northern District of California
 United States District Court




                                  13          Federal district courts have jurisdiction over actions that present a federal question or those

                                  14   based on diversity jurisdiction. See Wayne v. DHL Worldwide Express, 294 F.3d 1179, 1183 &

                                  15   n.2 (9th Cir. 2002). District courts have federal question jurisdiction over "all civil actions arising

                                  16   under the Constitution, laws or treaties of the United States." 28 U.S.C. § 1331. Federal question

                                  17   jurisdiction is governed by the well-pleaded complaint rule, which provides that the basis for

                                  18   federal jurisdiction must appear on the face of the properly pleaded complaint, either because the

                                  19   complaint directly raises an issue of federal law or because the plaintiff's "right to relief under

                                  20   state law requires resolution of a substantial question of federal law in dispute between the

                                  21   parties." Franchise Tax Bd. of Cal. v. Constr. Laborers Vacation Trust for S. Cal., 463 U.S. 1, 13

                                  22   (1983). District courts also have original jurisdiction over all civil actions “where the matter in

                                  23   controversy exceeds the sum or value of $75,000, exclusive of interests and costs, and is between .

                                  24   . . citizens of different States.” 28 U.S.C. § 1332(a).

                                  25                                            III.   DISCUSSION
                                  26          A.    Federal Question Jurisdiction
                                  27          Plaintiff does not provide a basis for federal question jurisdiction. Indeed, all of the claims

                                  28   alleged are state law causes of action and pertain to an unlawful detainer case that he lost in state
                                                                                          2
                                   1   court in 2015. (Compl. at 1-2.) The complaint, therefore, fails to present a federal question or a

                                   2   substantial question of federal law.

                                   3          B.    Diversity Jurisdiction

                                   4          When federal subject-matter jurisdiction is predicated on diversity of citizenship, complete

                                   5   diversity must exist between the opposing parties. Owen Equip. & Erection Co. v. Kroger, 437

                                   6   U.S. 365, 373-74 (1978). Here, both Plaintiff and Defendant are citizens of California, so there is

                                   7   no diversity jurisdiction.

                                   8                                          IV.   CONCLUSION
                                   9          For the reasons set forth above, the Court REASSIGNS this action to a district judge with

                                  10   the recommendation that the action be dismissed without prejudice. The Court GRANTS

                                  11   Defendant’s request to proceed in forma pauperis.

                                  12          Any party may file objections to this report and recommendation with the district judge
Northern District of California
 United States District Court




                                  13   within 14 days of being served with a copy. See 28 U.S.C. § 636(b)(l); Fed. R. Civ. P. 72(b); N.D.

                                  14   Civil L.R. 72-3. The parties are advised that failure to file objections within the specified time

                                  15   may waive the right to appeal the district court’s order. IBEW Local 595 Trust Funds v. ACS

                                  16   Controls Corp., No. C-10-5568, 2011 WL 1496056, at *3 (N.D. Cal. Apr. 20, 2011).

                                  17          IT IS SO RECOMMENDED.

                                  18   Dated: June 11, 2019
                                                                                             __________________________________
                                  19                                                         KANDIS A. WESTMORE
                                  20                                                         United States Magistrate Judge

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
